HUNT, Circuit Judge.
The mining company, plaintiff in error, seeks to review a judgment upon a verdict rendered in favor of Larson against the company for damages to certain property by reason of a landslide and water which escaped through the negligence of the company.
The only point presented is whether or not there was sufficient evidence of injury and damage to the personal property to submit to the jury. The evidence is that Larson’s house, a 16-room house used for rooming purposes, was carried away by a slide caused by a volume of water; that the house was carried down some SO feet below a trestle and was buried in water and mud; and that Larson was drawn under a pile of lumber when he tried to get out of the wreck. Without objection a detailed itemized bill of particulars showing kinds and values of property “claimed * * * to have been destroyed” was admitted in evidence. Larson testified that it was a correct list and contained valuation of each article. The property consisted of household furniture, some jewelry, musical instruments, and $220 in cash. No cross-examination as to the values was had, and the defendant below introduced no evidence upon that point, and requested no instructions as to proof of value or damage to the personal property.
We hold that there was enough evidence to submit to the jury, and that they could infer therefrom that the property enumerated in the bill of particulars was destroyed and damaged to the extent included in the lists in evidence, and that the court was correct in ruling accordingly. Western Home Insurance Co. v. Richardson, 40 Neb. 1, 58 N.W. *110600; Pecos & N. T. R. Co. v. Grundy (Tex.Civ.App.) 171 S.W. 318; Wigmore on Evidence, vol. 1, par. 716; Chamberlayne on Evidence, § 2127.
The judgment is affirmed.